Citation Nr: 1523110	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  12-16 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for lung cancer, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel






INTRODUCTION

The Veteran had active military service from January 1967 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for lung cancer.  


FINDING OF FACT

In correspondence received in May 2015, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to cancel the appeal for the issue of entitlement to service connection for lung cancer.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for lung cancer.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the Veteran's expressed intent to withdraw his appeal on the issue of entitlement to service connection for lung cancer, there is no reason to address the impact of the Veterans Claims Assistance Act of 2000 (VCAA) in this matter.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  See 38 C.F.R. § 20.204(c).

In May 2015, the Veteran submitted correspondence stating that he wanted to cancel his appeal for the claim of service connection for lung cancer.  The Board considers the correspondence to be a withdrawal of the Veteran's appeal.  As the issue of service connection for lung cancer has been withdrawn, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to this issue and it is dismissed without prejudice.


ORDER

The appeal on the issue of entitlement to service connection for lung cancer, to include as secondary to Agent Orange exposure, is dismissed.




____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


